DETAILED ACTION
Status of Claims
Claims 1-20 are currently pending and have been examined in this application. This communication is the first action on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 11,308,327 to Drummond et al. (‘327) in view of Kraft et al. (US-9342930).
Claim 1
’327 teaches the following limitations:
A method, comprising:
receiving, by a messaging application running on a device of a user, a request to scan an image captured by a device camera (Claim 1 receiving, by a messaging application running on a device of a user, a request to scan an image captured by a device camera);

determining, in response to receiving the request, a travel parameter associated with the request and an attribute of an object depicted in the image (Claim 1 determining, in response to the receiving, a travel parameter associated with the request and an attribute of an object depicted in the image);

displaying an augmented reality content item with the image, (Claim 1 displaying an augmented reality content item…with the image).

However, ’327 does not explicitly teach the following limitations:
selecting, from among plural candidate user interfaces relating to user- submitted reviews, a user interface that corresponds to the travel parameter and the attribute;

which includes the selected user interface,

Kraft, in the same field of endeavor, teaches the following limitations:
selecting, from among plural candidate user interfaces relating to user- submitted reviews, a user interface that corresponds to the travel parameter (Col. 9 Lines 2-14 the user reviews 152 and 154 may be selected for immediate display on overlay 130 based on a determination of whether there is a close relationship between the user and the author of the user review... an author of a user review may be one of the user's contacts in an address book or appear among the user's emails, and this can result in the author's user review being ranked, weighted, or sorted higher than other user reviews) and the attribute (Col. 2 Lines 51-55 A location may be recognized as a restaurant and various types of information regarding the restaurant…ratings, user reviews…can be displayed);

which includes the selected user interface, (Fig. 1C; Col. 8 Lines 6-7 the user interface comprises an opaque overlay 130 of a live view of the recognized location 110, the Good Food Café).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the patent to include the limitations as taught by Kraft. One of ordinary skill in the art would have been motivated to make this modification for the benefit of providing the user with more targeted content, thereby increasing efficiency, and thus enhancing user satisfaction. These inventions, when viewed in a combined state, would yield predictable results in selecting augmented reality interfaces for users.
	Claim 1 of the instant application and Claim 1 of the patent are exemplary. The subject matter of Claims 2-20 of the instant application is similarly disclosed by Claims 2-20 of the patent.

Claim 1 of this application is patentably indistinct from Claim 1 of Application No. 17/722,917. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of copending Application No. 17/722,917 to Drummond et al. (‘917) in view of Kraft et al. (US-9342930).
Claim 1
’917 teaches the following limitations:
A method, comprising:
receiving, by a messaging application running on a device of a user, a request to scan an image captured by a device camera (Claim 1 receiving, by a messaging application running on a device of a user, a request to scan an image captured by a device camera);

determining, in response to receiving the request, a travel parameter associated with the request and an attribute of an object depicted in the image (Claim 1 determining, in response to the receiving, a travel parameter associated with the request and an attribute of an object depicted in the image);

displaying an augmented reality content item with the image, (Claim 1 displaying an augmented reality content item…with the image).

However, ’917 does not explicitly teach the following limitations:
selecting, from among plural candidate user interfaces relating to user- submitted reviews, a user interface that corresponds to the travel parameter and the attribute;

which includes the selected user interface,

Kraft, in the same field of endeavor, teaches the following limitations:
selecting, from among plural candidate user interfaces relating to user- submitted reviews, a user interface that corresponds to the travel parameter (Col. 9 Lines 2-14 the user reviews 152 and 154 may be selected for immediate display on overlay 130 based on a determination of whether there is a close relationship between the user and the author of the user review... an author of a user review may be one of the user's contacts in an address book or appear among the user's emails, and this can result in the author's user review being ranked, weighted, or sorted higher than other user reviews) and the attribute (Col. 2 Lines 51-55 A location may be recognized as a restaurant and various types of information regarding the restaurant…ratings, user reviews…can be displayed);

which includes the selected user interface, (Fig. 1C; Col. 8 Lines 6-7 the user interface comprises an opaque overlay 130 of a live view of the recognized location 110, the Good Food Café).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the patent to include the limitations as taught by Kraft. One of ordinary skill in the art would have been motivated to make this modification for the benefit of providing the user with more targeted content, thereby increasing efficiency, and thus enhancing user satisfaction. These inventions, when viewed in a combined state, would yield predictable results in selecting augmented reality interfaces for users.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 9-10, 12-14, 16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kraft et al. (US-9342930).
Claim 1
Kraft teaches the following limitations:
A method, comprising:
receiving, by a messaging application running on a device of a user (Col. 19 Lines 60-63 an electronic client device 802, which can include any appropriate device operable to send and receive requests, messages), a request to scan an image captured by a device camera (Col. 4 Lines 53-59 the user 102 can quickly obtain information about the cafe 110 by aiming the camera located on the back surface of the device 100 to capture image data…The device 100 analyzes the captured image data; Col. 4 Lines 65-67 & Col. 5 Lines 1-2 In other embodiments, feature extraction and feature descriptor generation occurs on a still image (or video frame) rather than a live view. For instance, the user may be required to press a shutter button of the camera before image analysis occurs);

determining, in response to receiving the request, a travel parameter associated with the request (Col. 3 Lines 6-8 The user may have an electronic contacts list or personal calendar, and data associated with the contacts list or calendar can be processed) and an attribute of an object depicted in the image (Col. 2 Lines 17-20 when the captured image data includes textual information, such as an address or a name of a location, the textual information can be recognized using one or more optical character recognition (OCR) engines);
Examiner Note: Examiner is interpreting the travel parameter as applicant defines it in Claim 2 (i.e., personal calendar and contacts list corresponding to an activity and a list of participants, respectively).

selecting, from among plural candidate user interfaces relating to user- submitted reviews, a user interface that corresponds to the travel parameter (Col. 9 Lines 2-14 the user reviews 152 and 154 may be selected for immediate display on overlay 130 based on a determination of whether there is a close relationship between the user and the author of the user review... an author of a user review may be one of the user's contacts in an address book or appear among the user's emails, and this can result in the author's user review being ranked, weighted, or sorted higher than other user reviews) and the attribute (Col. 2 Lines 51-55 A location may be recognized as a restaurant and various types of information regarding the restaurant…ratings, user reviews…can be displayed); and

displaying an augmented reality content item, which includes the selected user interface, with the image (Fig. 1C; Col. 8 Lines 6-7 the user interface comprises an opaque overlay 130 of a live view of the recognized location 110, the Good Food Café).
Examiner Note: The overlay of Kraft corresponds to the augmented reality content item of the claimed invention.

Claim 2
Kraft, as taught in Claim 1 above, teaches those respective limitations.
Kraft further teaches the following limitations:
wherein the travel parameter indicates at least one of a travel schedule, a transportation schedule, a general location, a specific venue or landmark, an activity, a list of participants, or a topic of interest associated with travel by the user (Col. 3 Lines 6-8 The user may have an electronic contacts list or personal calendar, and data associated with the contacts list or calendar can be processed).
Examiner Note: the user’s personal calendar corresponds to a travel schedule or an activity.

Claim 3
Kraft, as taught in Claim 1 above, teaches those respective limitations.
Kraft further teaches the following limitations:
wherein the selected user interface corresponds to displaying a set of user-submitted reviews relating to the object (Col. 2 Lines 51-55 A location may be recognized as a restaurant and various types of information regarding the restaurant…ratings, user reviews…can be displayed).

Claim 5
Kraft, as taught in Claim 1 above, teaches those respective limitations.
Kraft further teaches the following limitations:
selecting, from among plural augmented reality content items, the augmented reality content item based on the attribute and the travel parameter (Col. 8 Lines 21-36 The overlay 130 includes an icon or image 140 representing the recognized location 110... In one embodiment, the icon or image can be customized by the user, including an option to select from among one or more crowdsourced icons or images. The overlay 130 further includes the name or title 142 of the recognized location and other informational elements 144, such as a crowdsourced star rating, number of user ratings corresponding to the recognized location 110, price rating, hours of operation);
Examiner Note: As stated in the note of Claim 1, the overlay of Kraft corresponds to the augmented reality content item of the claimed invention. The plurality of overlays / content items that can be selected from include an icon representing the location, the name of the location, ratings, or hours of operation.

and activating the selected augmented reality content item prior to the displaying (Col. 8 Lines 46-53 the user interface shown in FIG. 1C also includes a number of selectable icons, such as... menu icon 158 that links to a menu for the Good Food Café, and a reservation icon 160 that links to a website, application, service reservation line, etc. allowing the user to make reservations at the Good Food Café).

Claim 7
Kraft, as taught in Claim 1 above, teaches those respective limitations.
Kraft further teaches the following limitations:
wherein the request corresponds to user selection of an interface element for performing the scan (Col. 15 Lines 20-29 an example process 500 for aggregating information for recognized locations…the process is initiated in response to an appropriate action, such as a user opening an application or selecting an applicable option of a camera of a computing device).

Claim 9
Kraft, as taught in Claim 1 above, teaches those respective limitations.
Kraft further teaches the following limitations:
wherein selecting the user interface is based on a geolocation of the device (Col. 7 Lines 6-7 geolocation can be estimated according to data from GPS, an RFID system, a cellular network, a Wi-Fi positioning system, etc.; Col. 8 Lines 3-5 a user interface displayed on touchscreen 108 of computing device 100 which provides information for the determined location).

Claim 10
Kraft, as taught in Claim 1 above, teaches those respective limitations.
Kraft further teaches the following limitations:
wherein the image corresponds to a live feed of a camera of the device (Col. 2 Lines 2-5 an electronic device can be used to capture an image or video of a location, for example, and the captured image can be analyzed).

Claim 12
Kraft teaches the following limitations:
A device, comprising: a processor; and a memory storing instructions that, when executed by the processor, configure the processor to (Col. 16 Lines 47-49 the device includes at least one central processor 702 for executing instructions that can be stored in at least one memory device):

The remainder of the claim is rejected using the same rationale as Claim 1.

Claim 13
Kraft, as taught in Claim 12 above, teaches those respective limitations.
The remainder of the claim is rejected using the same rationale as Claim 2.

Claim 14
Kraft, as taught in Claim 12 above, teaches those respective limitations.
The remainder of the claim is rejected using the same rationale as Claim 3.

Claim 16
Kraft, as taught in Claim 12 above, teaches those respective limitations.
The remainder of the claim is rejected using the same rationale as Claim 5.

Claim 18
Kraft, as taught in Claim 12 above, teaches those respective limitations.
The remainder of the claim is rejected using the same rationale as Claim 7.

Claim 20
Kraft teaches the following limitations:
A non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to (Col. 21 Lines 3-8 Each server typically will include an operating system that provides executable program instructions for the general administration and operation of that server and typically will include computer-readable medium storing instructions that, when executed by a processor of the server, allow the server to perform its intended functions):

The remainder of the claim is rejected using the same rationale as Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kraft et al. (US-9342930) in view of Ghorbani et al. (US-20210150604).
Claim 4
Kraft, as taught in Claim 1 above, teaches those respective limitations.
However, Kraft does not explicitly teach the following limitations:
wherein the selected user interface corresponds to updating a personal review relating to the object, the personal review being included in a set of user-submitted reviews relating to the object.

Ghorbani, in the same field of endeavor, teaches the following limitations:
wherein the selected user interface corresponds to updating a personal review relating to the object ([0065] Products may be viewed…through a virtual or augmented reality interface; Fig. 11E; [0174] The user interface 1150 displays a prompt 1152 indicating the question that is to be answered by the video review, and also displays a live image 1154 of the video being recorded), the personal review being included in a set of user-submitted reviews relating to the object ([0091] The reviews presenter 354 may be used to select and format one or more reviews (e.g., from the reviews database 310) to be presented to a customer; [0087] after a purchase of a merchant offering by a customer has been verified, the customer may be provided one or more options for creating a review for that offering. The customer who creates a review for a merchant offering is also referred to as a reviewer. The reviewer may create and submit the review using a user interface provided by the e-commerce platform 100. The submitted review is received by the e-commerce platform).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the augmented reality capabilities of Kraft with the limitations of “the selected user interface corresponds to updating a personal review relating to the object, the personal review being included in a set of user-submitted reviews relating to the object,” as taught by Ghorbani. One of ordinary skill in the art would have been motivated to make this modification for the benefit of increasing user options for augmenting data, thereby providing more device usability, and thus enhancing user satisfaction. These inventions, when viewed in a combined state, would yield predictable results in augmenting image data for users.

Claim 15
Kraft, as taught in Claim 12 above, teaches those respective limitations.
The remainder of the claim is rejected using the same rationale as Claim 4.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kraft et al. (US-9342930) in view of Annakov et al. (US-20200273084).
Claim 6
Kraft, as taught in Claim 1 above, teaches those respective limitations.
However, Kraft does not explicitly teach the following limitations:
wherein the augmented reality content item is selected prior to receiving the request.
Annakov, in the same field of endeavor, teaches the following limitations:
wherein the augmented reality content item is selected prior to receiving the request ([0022] The augmented-reality flight-viewing subsystem, as shown in FIG. 5B, switches on the camera of the personal device and overlays a graphic... The graphic 506 represents a request for the user to translate and orient the phone in three-dimensional space so that the graphic corresponds to a relatively flat surface. Then, as shown in FIG. 5C, the augmented-reality flight-viewing subsystem generates a virtual image of a world globe 510 annotated with arcs, such as arc 512, representing each of the user's flights).
Examiner Note: The graphic of Annakov corresponds to the augmented reality content item of the claimed invention. The graphic is selected and shown to the user, who then reorients the phone in order for the request for the generation of the globe to be sent.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the augmented reality capabilities of Kraft with the limitations of “wherein the augmented reality content item is selected prior to receiving the request,” as taught by Annakov. One of ordinary skill in the art would have been motivated to make this modification for the benefit of the user’s ability to choose the type of augmented reality data that will be displayed, thereby providing more personalization, and thus enhancing user satisfaction [Annakov – 0003]. These inventions, when viewed in a combined state, would yield predictable results in augmenting image data for users.

Claim 17
Kraft, as taught in Claim 12 above, teaches those respective limitations.
The remainder of the claim is rejected using the same rationale as Claim 6.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kraft et al. (US-9342930) in view of Stolberg (NPL titled “How to Use Snapchat: The Complete Beginner’s Guide”; attached).
Claim 8
Kraft, as taught in Claim 1 above, teaches those respective limitations.
However, Kraft does not explicitly teach the following limitations:
wherein the request corresponds to a press-and-hold gesture performed within a predefined portion of a screen of the device.

Stolberg, in the same field of endeavor, teaches the following limitations:
wherein the request corresponds to a press-and-hold gesture performed within a predefined portion of a screen of the device.


    PNG
    media_image1.png
    834
    695
    media_image1.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the augmented reality capabilities of Kraft with the limitations of “wherein the request corresponds to a press-and-hold gesture performed within a predefined portion of a screen of the device,” as taught by Stolberg. One of ordinary skill in the art would have recognized that applying the known press-and-hold gesture of Stolberg to send a request would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the press-and-hold gesture of Stolberg to the teachings of Kraft would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems. Further, applying the press-and-hold gesture to Kraft would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for more user options and ease of use of the augmented reality interface.

Claim 19
Kraft, as taught in Claim 12 above, teaches those respective limitations.
The remainder of the claim is rejected using the same rationale as Claim 8.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kraft et al. (US-9342930) in view of Anvaripour et al. (US-11170035).
Claim 11
Kraft, as taught in Claim 1 above, teaches those respective limitations.
However, Kraft does not explicitly teach the following limitations:
wherein the image corresponds to a saved image included in a photo library associated with the user.

Kraft goes as far as to teach a user requesting an analysis of a still image, but fails to explicitly disclose a saved image in a photo library.

Anvaripour, in the same field of endeavor, teaches the following limitations:
wherein the image corresponds to a saved image included in a photo library associated with the user (Col. 2 Lines 27-31 The transformations include real-time transformations which modify an image or video as it is captured by a client device and displayed on a screen, as well as modifications to stored content, such as video clips in a gallery).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the augmented reality capabilities of Kraft with the limitations of “the image corresponds to a saved image included in a photo library associated with the user,” as taught by Anvaripour, in order to increase user options for augmenting data, thereby providing more device usability, and thus enhance user satisfaction. One of ordinary skill in the art would have been motivated to make this modification in order to decrease effort associated with analyzing user images, thereby increasing device efficiency, and thus optimizing device usage. These inventions, when viewed in a combined state, would yield predictable results in augmenting image data for users.

Conclusion
	The prior art made of record and not relied upon, considered pertinent to applicant’s disclosure or directed to the state of art, is listed on the enclosed PTO-892.
	Soule et al. (US-20200320592-A1) describes methods and systems for personalizing visitor experience at a non-profit venue using machine learning to generate selection or sequence of non-profit venue location recommendations.
	Thapaliya (US-10827214-B1) describes a system and method for in-video product placement and in-video purchasing capability using augmented reality.
	Hutten et al. (US-11410359-B2) describes systems and methods to create or modify a personalized mixed reality environment by taking into consideration both user preferences and the actual location characteristics of the user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARMA EL-CHANTI whose telephone number is (571)272-3404. The examiner can normally be reached M-Th 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARMA A EL-CHANTI/Examiner, Art Unit 4164                                                                                                                                                                                                        

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627